          Case 18-20971-CMB      Doc 218     Filed 09/21/20 MEMO
                                             PROCEEDING      Entered 09/21/20 15:26:42       Desc Main
                                           Document       Page 1 of 1

Date: 09/21/2020 02:30 pm
 In re:   Linda C. Parker


                                                       Bankruptcy No. 18-20971-CMB
                                                       Chapter: 11 (Not a Small Business)
                                                       Doc. # 205

Appearances Via ZOOM: Donald Calaiaro, Esq..


Nature of Proceeding: #205 ZOOM HEARING - Rescheduled Hearing
                      Re: Motion For Relief From The Automatic Stay
                     (Creditor: PNC Bank, National Association
                     Re: 626 James Drive, Belle Vernon, PA 15012)

Additional Pleadings: #206 Notice of Hearing
                      #208 Debtor's Response
                      #213 Order Rescheduling Hearing to Take Place by Zoom

Judge's Notes:
 ͲCalaiaro:DebtorissendingpaymentstoPNCtodayandbelieveswillbecurrentbyendofSeptember.
 ͲContinuedto10/29at2pm.HearingmaybecancelledifpaymentsaremadeandPNCagreesthat
 paymentshavebeenmade.

            FILED
            9/21/20 3:24 pm                            Carlota Böhm
            CLERK                                      Chief U.S. Bankruptcy Judge
            U.S. BANKRUPTCY
            COURT - :'3$
